Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

BATTERY MODULE, AND BATTERY PACK AND VEHICLE COMPRISING THE SAME

Examiner: Adam Arciero	S.N. 15/738,376	Art Unit 1727		April 19, 2021

DETAILED ACTION
The Pre-Brief Appeal Conference request filed on December 11, 2020 has been received.  Claims 1-18 are currently pending.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC 103(a) as being unpatentable over Deponte et al., Kim et al. and Watanabe et al. on claims 1 and 14-16 are withdrawn because Applicant’s arguments are persuasive.

The claim rejections under 35 USC 103(a) as being unpatentable over Deponte et al., Kim et al., Watanabe et al. and Yoshioka et al. on claims 2-13 are withdrawn.

The claim rejections under 35 USC 103(a) as being unpatentable over Deponte et al., Kim et al., Watanabe et al. and Kim et al. on claims 17-18 are withdrawn.

Claims 1, 14-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2012/0107678 A1; herein referred to as Kim ‘678) in view of Watanabe et al. (US 2003/0162091 A1).
As to Claims 1, 14-15 and 17, Kim ‘678 discloses of a battery pack comprising a battery module that can be used for a vehicle, comprising a module cover formed of a pair of sides spaced from each other in a first direction and at least one open side 20 between the pair of sides 15 and configured to house a plurality of battery cells that face each other and are arranged side by side in a first direction (Fig. 2 and paragraph [0005]).  Kim ‘678 discloses of a battery module comprising a plurality of cells that are inserted into a case in the claimed second direction, and a pair of buffering members 71e,72e having at least one bent portion and extending on opposite outer sides of the battery cells 102 in the second direction in contact with said battery cells and the sides of the battery case (Fig. 2).  Kim ‘678 does not specifically disclose wherein the buffering members are leaf springs.
However, Watanabe et al. teaches of a battery module comprising elastic buffering members such as leaf springs 55 that are provided in contact with the sides of a plurality of battery cells 20 and the module cover 31 (Fig. 3C).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to substitute the leaf springs for the elastic buffering members of Kim ’678 because Watanabe et al. .  

Claims 2-8 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2012/0107678 A1; herein referred to as Kim ‘678) in view of Watanabe et al. (US 2003/0162091 A1) as applied to claims 1, 14-15 and 17 above and in further view of Yoshioka et al. (JP 2013073918; as found in IDS dated 12/20/2017).
As to Claim 2, modified Kim ‘678 does not specifically disclose the claimed guide grooves.
However, Yoshioka et al. teaches wherein a plurality of guide grooves are formed in the bottom plate at opposite sides so as to engage and fit the battery cells in a sliding manner (paragraph [0042], claims 1-2, and Fig. 15).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to provide the claimed guide grooves because Yoshioka et al. teaches that the battery cells can be housed in a case with a simple structure (Abstract).
As to Claim 3, Yoshioka et al. teaches of using grooves within the module cover to engage with the battery cells in a sliding manner (paragraph [0042] and Fig. 15).  It would have been obvious to one of ordinary skill in the art to provide grooves for allowing the buffering members of Kim ‘678 to also slidably engage with the battery module cover because Yoshioka et al. teaches that a simple structure for housing a battery module can be provided (Abstract).
As to Claims 4-8, Watanabe et al. teaches of a battery module comprising a leaf springs 55 that are provided in contact with the sides of a plurality of battery cells 20 
As to Claim 12, modified Kim ‘678 does not specifically disclose the features of claim 12.  However, the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct.  See MPEP 2144.04, IV, A.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the size of the buffering members in relation to the battery cells to read on the claimed proportion because Watanabe et al. teaches that battery pack performance deterioration can prevented by reducing external vibrations (paragraph [0002]).
As to Claim 13, modified Kim ‘678 does not specifically disclose the claimed positional relationship of the grooves and the arrangement direction of the battery cells.  However, the courts have held that the particular placement of the grooves would be an obvious matter of design choice that would not have affected the operation of the device.  At the time of the invention, it would have been obvious to one of ordinary skill .

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2012/0107678 A1; herein referred to as Kim ‘678) in view of Watanabe et al. (US 2003/0162091 A1) and Yoshioka et al. (JP 2013073918; as found in IDS dated 12/20/2017) as applied to claims 1-8, 12-15 and 17 above and in further view of Kim et al. (KR 1020060060800; herein referred to as Kim ‘800 and as found in IDS dated 12/20/2017).
As to Claims 9-11, modified Kim ‘678 does not specifically disclose the claimed buffering members.
However, Kim ‘800 teaches of a battery pack, comprising a battery module that is used for powering a vehicle (Background Art).  Kim ‘800 further teaches of a pair of buffering members 50 composed of a leaf spring having a plurality of bent portions formed at upper, central and lower regions of the buffering member and located between one side of a battery cell at an outermost side in a first direction of the battery cells so that at least part of the buffering member is in contact with a battery cell and an outermost module cover 30 (Fig. 1 and Written Description).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the battery pack of modified Kim ‘678 to comprise the claimed buffering members, because Kim ‘800 teaches that a battery module that has high durability and resilience can be provided (Abstract).  In addition, the courts have held that the claimed configuration of the leaf springs is a matter of design choice which a person of ordinary skill in the art .

Claims 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2012/0107678 A1; herein referred to as Kim ‘678) in view of Kim et al. (KR 1020060060800; herein referred to as Kim ‘800 and as found in IDS dated 12/20/2017).
As to Claims 16 and 18, Kim ‘678 discloses of a battery pack comprising a battery module that can be used for a vehicle, comprising a module cover formed of a pair of sides spaced from each other in a first direction and at least one open side 20 between the pair of sides 15 and configured to house a plurality of battery cells that face each other and are arranged side by side in a first direction (Fig. 2 and paragraph [0005]).  Kim ‘678 discloses of a battery module comprising a plurality of cells that are inserted into a case in the claimed second direction, and a pair of buffering members 71e,72e having at least one bent portion and extending on opposite outer sides of the battery cells 102 in the second direction in contact with said battery cells and the sides of the battery case (Fig. 2).  Kim ‘678 does not specifically disclose wherein the buffering members are leaf springs.
However, Kim ‘800 teaches of a battery pack, comprising a battery module that is used for powering a vehicle (Background Art).  Kim ‘800 further teaches of a pair of buffering members 50 composed of a leaf spring having a plurality of bent portions formed at upper, central and lower regions of the buffering member and located between one side of a battery cell at an outermost side in a first direction of the battery 30 (Fig. 1 and Written Description).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the elastic buffering members of Kim ‘678 to comprise the claimed leaf springs, because Kim ‘800 teaches that a battery module that has high durability and resilience can be provided (Abstract).  

Response to Arguments
Applicant’s arguments, see Pre-Brief Appeal Conference, filed December 11, 2020, with respect to the rejection(s) of claim(s) 1 and 16 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection has been made above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM A ARCIERO/           Examiner, Art Unit 1727